My dissent is prompted by my belief that the decision about to be made herein will weaken the administration of those statutes by which the collection and refunding of taxes are governed. *Page 204 
The sales tax law of the city of New York, here involved, grants to the comptroller authority to refund taxes in those instances only where applications for refund have been made within one year from the date of payment (Administrative Code of City of New York, § N41-8.0, subd. a). The taxes here in suit were paid between April 1, 1936, and September 30, 1940. It is conceded however that the application to the comptroller for refund or credit was not made until January 29, 1943. Indeed, a copy of the petitioner's claim for refund annexed to the amended petition contains the following statement: "No claim was filedwithin the one year period, but taxpayer contends that since the City has conducted its audit to determine the true tax liability,it is entitled to a refund or a credit against any proposedassessment" (my emphasis).
This court has had occasion to hold that the right to a refund of a tax illegally assessed is not a vested right but a privilege, the extent and duration of which depends upon the language of the statute conferring it. (Matter of Hoople,179 N.Y. 308, 312.) Knowing, as we do, that the power of the respondent comptroller to grant a refund of a tax collected or to offset the payment thereof is strictly limited by the local law mentioned above, I find it difficult to believe that fairness to the appellant taxpayer — even though its position may present a persuasive appeal in equity — should dictate recoupment where, as we have seen, the taxpayer concedes that it failed to comply with the statutory limitation of one year. Lacking statutory power to grant either a refund or offset of taxes paid more than a year prior to the application for refund, the comptroller's denial of that application, as I view it, was proper (Matter of Hoople,supra, p. 312). Furthermore, I think the propriety of the comptroller's refusal to grant a refund in this case is reinforced by the fact that the taxpayer's claim for refund under its second alleged cause of action arose out of transactions which are not the same as those upon which is based the deficiency assessment which is the subject of the first cause of action. That circumstance, in my opinion, defeats the appellant's right to the recoupment it seeks (Rothensies v. ElectricStorage Battery Co., 329 U.S. 296, 299-303). *Page 205 
Accordingly, I dissent and vote to affirm the order of the Appellate Division.
CONWAY, DESMOND, FULD and BROMLEY, JJ., concur with LOUGHRAN, Ch. J.; LEWIS, J., dissents in opinion in which DYE, J., concurs.
Orders reversed, etc.